

114 S941 IS: Prevent Targeting at the IRS Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 941IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Portman introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the termination of employment of employees of the Internal Revenue Service who take
			 certain official actions for political purposes.
	
 1.Short titleThis Act may be cited as the Prevent Targeting at the IRS Act. 2.Termination of employment of Internal Revenue Service employees for taking official actions for political purposes (a)In generalParagraph (10) of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 is amended to read as follows:
				
 (10)performing, delaying, or failing to perform (or threatening to perform, delay, or fail to perform) any official action (including any audit) with respect to a taxpayer for purpose of extracting personal gain or benefit or for a political purpose..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.